      Case: 1:19-cv-02328-CAB Doc #: 19 Filed: 02/20/20 1 of 2. PageID #: 140



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO



JOHN R. HARRISON,                                )   CASE NO. 1:19CV2328
                                                 )
                                                 )
                                                 )
                                                 )   JUDGE CHRISTOPHER A. BOYKO
               Plaintiff,                        )
                                                 )
               v.                                )
                                                 )
CITY OF CLEVELAND, et al.                        )
                                                 )
                                                 )
                                                 )
               Defendant.                        )



          COURT=S STANDING ORDER FOR SETTLEMENT CONFERENCES


       1. Presettlement Conference Demand and Offer.

        The Court finds settlement conferences are more productive when written demands and
offers are exchanged. Therefore, plaintiff=s counsel shall submit a written itemization of
damages and settlement demand to defendant=s counsel with a brief explanation of why such a
settlement is appropriate. The itemization of damages and demand shall be proffered to
opposing counsel no later than ten days prior to the
settlement conference.

        No later than Noon, five days prior to the settlement conference, defendant=s counsel
shall submit a written offer to plaintiff=s counsel with a brief explanation why such a settlement
is appropriate. If settlement is reached prior to the settlement conference parties shall inform
the Court promptly. If no settlement is reached, plaintiff=s counsel shall deliver or fax (216-
357-7156) copies of these letters to Court chambers no later than two business days before the
conference. Parties shall not file copies with the Clerk=s office.


       2. Attendance of Parties Required.

        Parties with ultimate settlement authority must be personally present. An insured
party shall appear by a representative of the insurer who is authorized to negotiate and who has
authority to settle the matter up to the limits of the opposing party=s existing settlement
      Case: 1:19-cv-02328-CAB Doc #: 19 Filed: 02/20/20 2 of 2. PageID #: 141



demand. An uninsured corporate party shall appear by a representative authorized to negotiate
and who has authority to settle the matter up to the amount of the opposing party=s existing
settlement demand or offer. Having a client with authority available by telephone is NOT an
acceptable alternative.



       3. Conference Format.

        The settlement conference will commence with brief opening presentations
by each side followed by a joint discussion and then private caucusing by the Court with each
side. The Court expects both the lawyers and the party representatives to be fully prepared to
participate. This means that counsel shall have had thorough and candid discussions with their
clients regarding the costs of further litigation and the risks involved in going forward prior to
the settlement conference.



       4. Statements Inadmissible.

        Statements made by any party during the settlement conference will not be admissible at
trial. Parties are encouraged to be frank and open in their discussions.



       5. Involvement of Clients

        Counsel shall provide their clients with a copy of this Standing Order and shall discuss
the points contained herein with the client prior to the settlement conference.



    6. FAILURE TO COMPLY WITH THE COURT=S STANDING
ORDER FOR SETTLEMENT CONFERENCES MAY RESULT IN
SANCTIONS AGAINST THE PARTY AND/OR COUNSEL.


       IT IS SO ORDERED.



                                       s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge
Dated: February 20, 2020
